Citation Nr: 0305784	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for 
arteriosclerotic heart disease, coronary artery disease, 
hypertension, and hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from August 1964 to April 
1981.  VA has determined that the veteran's discharge for the 
period of service from April 27, 1975, to April 21, 1981, was 
under dishonorable conditions for VA purposes and is a bar to 
benefits.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office.  The claims folder was subsequently 
transferred to the Nashville, Tennessee, regional office 
(RO).  


FINDINGS OF FACT

1.  A December 1987 rating decision denied service connection 
for arteriosclerotic heart disease, coronary artery disease, 
hypertension, and hepatitis; the basis for the denials was 
that there was no evidence that the claimed disorders were 
present during a qualifying period of service; the veteran 
did not perfect an appeal of the decision.  

2.  The evidence received since the December 1987 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSION OF LAW

The December 1987 rating action by the Roanoke, Virginia, 
regional office (RRO), is final; the veteran has not 
submitted new and material evidence since the RRO's December 
1987 rating decision denying his claims of entitlement to 
service connection for arteriosclerotic heart disease, 
coronary artery disease, hypertension, and hepatitis, and 
thus the claims are not reopened.  38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1987); currently 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 1998 
statement of the case (SOC) of the laws and regulations 
pertaining to his claims on appeal.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claims, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claims.  

The RO contacted the service department in another attempt to 
obtain and/or reconstruct the veteran's missing service 
medical records.  A negative response was received.  The 
veteran was contacted and requested to provide any service 
medical records in his possession.  The veteran responded 
that he had no additional records, and he wished the Board to 
proceed with consideration of his claims.  A December 2001 
letter notified the veteran of the type of evidence necessary 
to substantiate his claims, and specified what evidence and 
information was needed from him.  It informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  The July 2002 SSOC provided the veteran with the text 
of the VCAA provisions, and spelled out the evidence to be 
obtained by VA and what evidence and information must be 
supplied by the veteran.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

A December 1987 rating decision by the RRO, inter alia, 
denied service connection for arteriosclerotic heart disease, 
coronary artery disease, hypertension, and hepatitis.  The 
basis for the denial was that there was no objective evidence 
of the disabilities during the veteran's qualifying periods 
of service.  The veteran was notified of the RRO's decision 
in January 1988.  The veteran filed a notice of disagreement 
and received a statement of the case, but did not perfect his 
appeal within one year of the notification letter and the 
decision became final.  Formerly 38 U.S.C. § 4005 (1982); 38 
C.F.R. § 19.192 (1987); currently 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302 (2002).

Consequently, because the December 1987 decision is final, 
the veteran's current claims of service connection for 
arteriosclerotic heart disease, coronary artery disease, 
hypertension, and hepatitis may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

In this case, the December 1987 denials of service connection 
hinged on the lack of service medical records for the period 
of the veteran's qualifying service from 1964 to April 1975.  
The only available service medical records pertained to the 
April 1975 to April 1981 period of nonqualifying service.  
These records as well as VA examinations dated in June 1981 
and June 1984 showed diagnoses of heart disease, coronary 
artery disease, hypertension, and history of hepatitis.

The basis for the denial of the veteran's claims in 1987 was 
that there was no evidence of incurrence of the claimed 
disabilities during a period of qualifying service and no 
showing that pertinent chronic disability was manifested to a 
compensable degree within the first post service year.  In 
order to reopen his claims, the veteran would have to submit 
evidence that demonstrated incurrence of the disabilities 
during such a period of qualifying service.  

As noted above, VA has contacted the National Personnel 
Records Center (NPRC) as well as the Department of the Army 
and the veteran himself in attempts to obtain the missing 
service medical records.  Unfortunately, these attempts have 
been unsuccessful.  

The medical evidence received since December 1987 shows only 
continued treatment or complaints related to the claimed 
disorders.  There is no medical evidence of treatment during 
the veteran's qualifying periods of service, or of any nexus 
between the current complaints and his qualifying periods of 
service.  Similarly, the veteran's own written statements in 
support of his claim to reopen are essentially cumulative of 
evidence of record in 1987. 

Since the evidence received since the December 1987 rating 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims, the veteran's attempt to 
reopen his claims for service connection for arteriosclerotic 
heart disease, coronary artery disease, hypertension, and 
hepatitis must fail.




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claims for service connection for 
arteriosclerotic heart disease, coronary artery disease, 
hypertension, and hepatitis, those benefits are denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

